Exhibit 10.2

Amendment No. 1 to Employment Agreement

This Amendment No. 1 (this “Amendment”) to the Employment Agreement entered into
as of October 24, 2005, (the “Agreement”) between BankUnited Financial
Corporation (the “Company”) and James R. Foster (the “Executive”) is made and is
effective as of November 21, 2006.

Recitals

WHEREAS, Section 2.1 of the Agreement provides that the Agreement shall expire
on October 24, 2007; and

WHEREAS, the Company and the Executive desire to amend the Agreement to extend
the expiration date of the Agreement by two (2) years, to October 24, 2009;

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties agree as follows:

 

  1. Section 2.1 of the Agreement is hereby amended and restated in its entirety
as follows:

“The Company hereby agrees to employ the Executive and the Executive hereby
agrees to provide services to the Company, on the terms and conditions set forth
herein, for the four (4) year period commencing on October 24, 2005 (hereinafter
the “Commencement Date”) and expiring at the conclusion of October 24, 2009 (the
“Term”), subject to renewal by the Committee for successive terms of up to two
(2) additional years, unless the Executive resigns prior to that time or is
sooner terminated as hereinafter set forth.”

 

  2. Section 1. (g) of the Agreement is hereby amended and restated in its
entirety as follows:

“Change of Control Payment” means a lump sum cash payment to the Executive by
the Company in an amount which equals the product of (x) the greater of 12 or
the number of full months remaining in the Term after the Change of Control, but
not more than 36, times (y) the sum of Executive’s monthly Base Salary for the
year in which the Change of Control occurs, plus one twelfth of either the
Guaranteed 2006 Bonus or, if the Change of Control occurs in 2007 or after, the
last Annual Bonus awarded to the Executive for the fiscal



--------------------------------------------------------------------------------

Amendment No. 1 to Employment Agreement – BUFC

James R. Foster

Page 2

 

year prior to the year in which the Change of Control occurs.”

 

  3. Section 5.3 of the Agreement is hereby amended and restated in its entirety
as follows:

“Termination Without Cause.” At any time the Company shall have the right to
terminate Executive’s employment hereunder by written notice to Executive;
provided, however, that the Company shall (i) pay to Executive any compensation
or other obligations accrued prior to the Date of Termination, all of which
shall be paid within thirty (30) days after the Date of Termination, (ii) pay to
the Executive in a lump sum within thirty (30) days after the Date of
Termination, an amount equal to the product of (x) the greater of 12 or the
number of full months remaining in the Term after the Date of Termination, but
not more than 36, times (y) the sum of Executive’s monthly Base Salary for the
year in which the Date of Termination occurs, plus one twelfth of either the
Guaranteed 2006 Bonus or, if the Date of Termination occurs in 2007 or later,
the last Annual Bonus awarded to the Executive for the fiscal year prior to the
year in which the Date of Termination occurs pursuant to this Section 5.3, and
(iii) implement the provisions for the Executive’s Vested Benefits as of the
Date of Termination. The Company shall be deemed to have terminated the
Executive’s employment pursuant to this Section 5.3 if such employment is
terminated by the Company without Cause. The Company and the Executive hereby
stipulate that the payment and delivery of the amounts specified in clause
(ii) above are conditioned upon the Executive’s resignation from any and all
positions which he holds as an officer, director or committee member with
respect to the Company or any of its affiliates, the execution of a severance
agreement and full release by the Executive in favor of the Company releasing
all then existing claims against the Company, under this Agreement, related to
the Executive’s employment, or otherwise, to the full extent permitted by law,
and so long as the Executive complies with all provisions of this Agreement,
including Section 8. Such severance agreement and general release shall be in a
form substantially similar to that attached hereto as Attachment A. Any disputes
shall be resolved by Arbitration as provided in Section 23.

 

  4. Except as modified by this Amendment, all other terms and conditions of the
Agreement remain in full force and effect.

 



--------------------------------------------------------------------------------

Amendment No. 1 to Employment Agreement – BUFC

James R. Foster

Page 3

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and the
Executive has hereunto set his hand, all as of the day and year first above
written.

 

BankUnited Financial Corporation      Executive: By:  

/s/ Ramiro A. Ortiz

     By:  

/s/ James R. Foster

Name:   Ramiro A. Ortiz      Name:   James R. Foster Title:   President and
Chief Operating Officer       

 

ATTEST: By:  

/s/ Dellene Acampa

  Assistant Secretary